Citation Nr: 0615566	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  03-02 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
wrists and fingers, to include as secondary to service-
connected degenerative arthritis of the back and knees.

2.  Entitlement to service connection for arthritis of the 
ankles, to include as secondary to service-connected 
degenerative arthritis of the back and knees.


REPRESENTATION


Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1965 to March 1969 and from January 1972 to 
September 1988.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from a January 2002 
rating decision by the Houston Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


REMAND

A preliminary review of the claims file reveals that not all 
potentially pertinent evidence is associated with the claims 
file.

While the veteran has undergone VA examinations that have 
addressed, or at least attempted to address, the matters on 
appeal, no examination report of record (including of the 
November 2004 VA examination) is, of itself or with 
consideration of other examination reports, sufficient to 
address all the medical questions raised by the issues on 
appeal.  Among these is a question of whether the veteran has 
a systemic (multiple joint) arthritis (and if so, its 
relationship to the disabilities at issue).  A VA medical 
record dated in February 2005 does list rheumatoid arthritis; 
it is unclear whether such diagnosis is based on clinical or 
laboratory studies.  

Finally, as the veteran did not receive any notice regarding 
ratings of wrist, finger, and ankle disabilities or effective 
dates of awards (Dingess v. Nicholson, 19 Vet. App. 473 
(2006), the RO will have the opportunity to correct such 
deficiency on remand.

Accordingly, this case is REMANDED for the following:
1.  The RO should provide the veteran 
appropriate notice as to the rating of 
wrist, finger, and ankle disabilities and 
effective date(s) of any award of 
compensation in accordance with Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

2.  The RO should then arrange for the 
veteran to be examined by an orthopedic 
specialist.  Following examination of the 
veteran and review of his claims file, 
the examiner should provide an opinion as 
to whether it is at least as likely as 
not that the veteran has a wrist, finger, 
or ankle disability that was caused or 
aggravated by his service-connected back 
or knee disabilities.

The examiner should also opine whether 
the veteran has systemic (i.e., multiple 
joint degenerative or rheumatoid) 
arthritis.  If such is found present, the 
examiner opine whether it was shown in 
service or within one year thereafter.  
The examiner must explain the rationale 
for all opinions given.

3.  The RO should then readjudicate the 
claims.  If they remain denied, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  The case should 
then be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


